         Case 3:19-cv-00360-JWD-RLB             Document 31       11/04/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

STEPHANIE SMITH, ET AL.
                                                      CIVIL ACTION
VERSUS
                                                      NO. 3:19-CV-360-JWD-RLB
DG LOUISIANA, LLC, ET AL.

  RULING ON MOTION TO EXCLUDE TESTIMONY AND OTHER EVIDENCE
     PERTAINING TO THE FUTURE TREATMENT RECOMMENDATIONS
ATTRIBUTED TO DR. JAFFARZAD, DR. GRAHAM AND DR. ACOSTA IN THE LIFE
          CARE PLAN PREPARED BY AARON WOLFSON, PH.D.

        Before the Court is the Motion to Exclude Testimony and Other Evidence Pertaining to

the Future Treatment Recommendations Attributed to Dr. Jaffarzad, Dr. Graham, and Dr.

Acosta in the Life Care Plan Prepared by Aaron Wolfson, Ph.D. (“Motion”) (Doc. 23) made by

defendant DG Louisiana, LLC (“Defendant” or “DG”). It is opposed by plaintiffs Stephanie

Smith (“S. Smith” or “Plaintiff”) and Dwayne Smith (collectively, “Plaintiffs”). (Doc. 26.)

Defendant filed a reply. (Doc. 29.) For the following reasons, the Motion is denied.

   I.      BACKGROUND AND ARGUMENTS OF THE PARTIES

        This matter arises from a slip and fall accident which occurred at a Dollar General store

on March 25, 2018. (Doc. 23-1 at 2.) S. Smith claims she suffered injuries in the fall. (Id.)

Plaintiffs hired Aaron Wolfson, Ph.D. (“Wolfson”) to develop a life care plan. (See Doc. 23-2.)

In connection with his work preparing a life care plan, Wolfson met with four of S. Smith’s

treating physicians: Dr. Jorge Isaza (“Isaza”), Dr. Sean Graham (“Graham”), Dr. Nina Jaffarzad

(“Jaffarzad”) and Dr. Joseph Acosta (“Acosta”). (Id. at –6.) In his report, Wolfson lists future

medical treatment he represents was recommended by one or more of these four doctors along

with the frequency, duration and cost of the treatment. (Id. at 6–10.)


                                                 1
         Case 3:19-cv-00360-JWD-RLB             Document 31       11/04/20 Page 2 of 9




       Defendant argues that three of the physicians (Jaffarzad, Graham and Acosta)

       have testified that the identified future treatment recommendations contained in
       Wolfson’s Life Care Plan are more probably than not unrelated to the subject
       incident – and in some cases not even recommended. Thus, Wolfson should be
       barred from offering any testimony [related to certain specific treatments][,] and
       plaintiff should be barred from introducing other evidence pertaining to these
       recommendations as they are irrelevant to the subject litigation and must be
       excluded.
(Doc. 23-1 at 1–2; see also id. at 3, 9.) In support of its contention, DG points to deposition

excerpts from Jaffarzad, Graham and Acosta which it contends contradicts Wolfson’s

recommendations as to certain specific treatments. (See id. at 2–7.) Specifically, DG points to

testimony from Jaffarzad in which she testifies that her treatment of Plaintiff would have been

the same even had Plaintiff not had the fall (id. at 3–4) and that some of the treatment Wolfson

has her recommending is not treatment she would recommend “at this time” (id. at 4). DG also

quotes testimony from Graham (id. at 6–7) and Acosta (id. at 5–6) to the same effect. Finally,

DG directs the Court’s attention to testimony from Acosta that some items Wolfson states Acosta

recommended were not recommended by him. (Id. at 5–6.)

       In response, Plaintiffs argue that “each and every recommendation cited within the Life

Care Plan . . . was based upon [Wolfson’s] direct communication with each and every medical

provider.” (Doc. 26 at 1.) In addition, following the consultation Wolfson had with each medical

provider at issue, Wolfson sent each a letter giving the providers a chance to change any of their

proposed recommendations. (Id.) Further, the recommendations that made were, based on his

consultations with providers, were for future medical expenses “resulting from” the subject

accident. (Id. at 2.) Plaintiffs maintain that, although S. Smith had preexisting conditions, these

were exacerbated by the accident. (Id. at 3.) Plaintiffs note that some of the future expenses

challenged by Defendant were recommended by Isaza. (Id. at 5.) Therefore, as to those


                                                  2
          Case 3:19-cv-00360-JWD-RLB             Document 31        11/04/20 Page 3 of 9




recommendations, Wolfson’s opinion remains supported and should not be stricken. (Id. at 4–5.)

As to Acosta, Plaintiffs claim that his testimony is, at worst, equivocal on the issue of causation

and therefore the issue should be presented to and decided by the jury. (Id. at 5–6.) Plaintiffs

emphasize Graham testified that Plaintiff’s herniated disc at L3-L4 level was exacerbated by the

accident and the L4 fracture was caused by the accident. (Id. at 8.)

         In its reply, Defendant argues that because three doctors testified that “certain future

treatment” contained in the Life Care Plan was either not recommended or was unrelated to the

subject accident, the recommended treatments are irrelevant to the issues in the case.” (Doc. 29

at 1–2.) Defendant repeats the arguments and supporting testimony given in its original brief and

maintains that allowing Wolfson’s testimony would merely confuse the jury. (Id. at 2–3.)

   II.      STANDARD

         Defendant’s motion is a Daubert challenge. See Daubert v. Merrell Dow Pharm., Inc.,

509 U.S. 579 (1993). When Daubert is invoked, a district court may, but is not required to, hold

a hearing at which the proffered opinion may be challenged. Carlson v. Bioremedi Therapeutic

Sys., Inc., 822 F.3d 194, 201 (5th Cir. 2016). However, when no hearing is held, “a district court

must still perform its gatekeeping function by performing some type of Daubert inquiry.” Id. “At

a minimum, a district court must create a record of its Daubert inquiry and ‘articulate its basis

for admitting expert testimony.’” Id. (quoting Rodriguez v. Riddell Sports, Inc., 242 F.3d 567,

581 (5th Cir. 2001)).

         Pursuant to Federal Rule of Evidence 702, “a witness who is qualified as an expert by

knowledge, skill, experience, training, or education may testify in the form of an opinion or

otherwise” if the rule’s preconditions are met. The role of the trial court is to serve as the




                                                   3
         Case 3:19-cv-00360-JWD-RLB              Document 31      11/04/20 Page 4 of 9




gatekeeper for expert testimony by making the determination of whether the expert opinion is

sufficiently reliable. As the Fifth Circuit has held:

       [W]hen expert testimony is offered, the trial judge must perform a screening
       function to ensure that the expert’s opinion is reliable and relevant to the facts at
       issue in the case. Daubert went on to make “general observations” intended to
       guide a district court’s evaluation of scientific evidence. The nonexclusive list
       includes “whether [a theory or technique] can be (and has been) tested,” whether it
       “has been subjected to peer review and publication,” the “known or potential rate
       of error,” and the “existence and maintenance of standards controlling the
       technique's operation,” as well as “general acceptance.” The [Supreme] Court
       summarized:
       The inquiry envisioned by Rule 702 is, we emphasize, a flexible one. Its
       overarching subject is the scientific validity and thus the evidentiary relevance and
       reliability-of the principles that underlie a proposed submission. The focus, of
       course, must be solely on principles and methodology, not on the conclusions that
       they generate.

Watkins v. Telsmith, Inc., 121 F.3d 984, 988-89 (5th Cir. 1997) (internal citations omitted).

       The Supreme Court has recognized that not all expert opinion testimony can be measured

by the same exact standard. Rather, the Daubert analysis is a “flexible” one, and “the factors

identified in Daubert may or may not be pertinent in assessing reliability, depending on the

nature of the issue, the expert’s particular expertise, and the subject of his testimony.” Kumho,

526 U.S. at 150, cited with approval in Pipitone v. Biomatrix, Inc., 288 F.3d 239, 244 (5th Cir.

2002). Cases following Daubert have expanded upon these factors and explained that Daubert’s

listing is neither all-encompassing nor is every factor required in every case. See, e.g., Gen. Elec.

Co. v. Joiner, 522 U.S. 136, 142 (1997); Guy v. Crown Equip. Corp., 394 F.3d 320, 325 (5th Cir.

2004). Indeed, courts may look to other factors. Joiner, 522 U.S. at 146.

       As this Court has explained:

       The admissibility of expert testimony is governed by Federal Rule of Evidence 702
       and Daubert v. Merrell Dow Pharmaceuticals, Inc., which provide that the court
       serves as a gatekeeper, ensuring all scientific testimony is relevant and reliable.


                                                   4
           Case 3:19-cv-00360-JWD-RLB            Document 31      11/04/20 Page 5 of 9




       This gatekeeping role extends to all expert testimony, whether scientific or not.
       Under Rule 702, the court must consider three primary requirements in determining
       the admissibility of expert testimony: 1) qualifications of the expert witness;
       2) relevance of the testimony; and 3) reliability of the principles and methodology
       upon which the testimony is based.

Fayard v. Tire Kingdom, Inc., No. 09-171, 2010 WL 3999011, at *1 (M.D. La. Oct. 12, 2010)

(internal citations omitted) (citing Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 147

(1999)).

       This Court has broad discretion in deciding whether to admit expert opinion testimony.

See, e.g., Joiner, 522 U.S. at 139 (appellate courts review a trial court’s decision to admit or

exclude expert testimony under Daubert under the abuse of discretion standard); Watkins, 121

F.3d at 988 (“District courts enjoy wide latitude in determining the admissibility of expert

testimony.”); Hidden Oaks Ltd. v. City of Austin, 138 F.3d 1036, 1050 (5th Cir. 1998) (“Trial

courts have ‘wide discretion’ in deciding whether or not a particular witness qualifies as an

expert under the Federal Rules of Evidence.”).

       “Notwithstanding Daubert, the Court remains cognizant that ‘the rejection of expert

testimony is the exception and not the rule.’” Johnson v. Samsung Elecs. Am., Inc., 277 F.R.D.

161, 165 (E.D. La. 2011) (citing Fed. R. Evid. 702 Advisory Committee Note (2000 amend.)).

Further, as explained in Scordill v. Louisville Ladder Grp., L.L.C.:

       The Court notes that its role as a gatekeeper does not replace the traditional
       adversary system and the place of the jury within the system. As the Daubert Court
       noted, “[v]igorous cross-examination, presentation of contrary evidence, and
       careful instruction on the burden of proof are the traditional and appropriate means
       of attacking shaky but admissible evidence.” The Fifth Circuit has added that, in
       determining the admissibility of expert testimony, a district court must defer to
       “‘the jury’s role as the proper arbiter of disputes between conflicting opinions. As
       a general rule, questions relating to the bases and sources of an expert’s opinion
       affect the weight to be assigned that opinion rather than its admissibility and should
       be left for the jury’s consideration.’”


                                                  5
           Case 3:19-cv-00360-JWD-RLB            Document 31       11/04/20 Page 6 of 9




No. 02-2565, 2003 WL 22427981, at *3 (E.D. La. Oct. 24, 2003) (Vance, J.) (internal citations

omitted) (relying on, among others, Rock v. Arkansas, 483 U.S. 44, 61 (1987), and United States

v. 14.38 Acres of Land, More or Less Sit. In Leflore County, Miss., 80 F.3d 1074, 1077 (5th Cir.

1996)). See also Imperial Trading Co. v. Travelers Property Cas. Co. of America, No. 06-4262,

2009 WL 2356292, at *3 (E.D. La. July 28, 2009). Furthermore, “[m]atters left for the jury’s

consideration include the alleged miscalculations, erroneous assumptions, and inconsistencies

that plaintiffs object to.” Imperial Trading, 2009 WL 2356292, at *3 (citing Southwire Co. v.

J.P. Morgan Chase & Co., 258 F. Supp.2d 908, 935 (W.D. Wis. 2007)).

   III.      DISCUSSION

          In his report, Wolfson states that he consulted with Isaza, Graham, Jaffarzad and Acosta

on February 19, 2020 and that their “recommendations are outlined in the life care plan section

of this report.” (Doc. 23-2 at 4–5.) In his affidavit, Wolfson states that during his consultations,

he asked each of them “to enumerate future medical recommendations for Ms. Smith, on a more

probable than not basis, related to her slip and fall in Dollar General on 3/25/18.” (Doc. 26-1 at

2 (emphasis added).) In his affidavit, he states explicitly what is implicit in his report: “After

each telephone conversation, I memorialized my understanding of each physician’s

recommendations in written correspondence which I forwarded to each physician.” (Id.)

          He then sent the written recommendations, based on his consultations, to each of the

doctors. The summary sent to the doctors states “You recommended the following from a more

probable than not standpoint related to Ms. Smith’s injuries sustained on 03/25/18.” (Id.) In this

written communication, “[e]ach physician was advised to ‘Please review this form. If there are

any changes, denote the changes on this letter. Once reviewed, please sign and return this form to

me.” (Id.) Wolfson states emphatically in his affidavit that “none of the four treating physicians



                                                  6
         Case 3:19-cv-00360-JWD-RLB             Document 31       11/04/20 Page 7 of 9




provided any written or verbal feedback contradicting my understanding of their medical

recommendations.” (Id. (emphasis and bold in original).)

       Wolfson states that certain of the deposition testimony of Jaffarzad stands “in direct

conflict with the information [she] provided to me in our documented telephone conference.” (Id.

at 3.) He maintains that the Acosta’s statement quoted by Defendant in briefing “is an ambiguous

statement that may or may not obviate the need for this service [a neuropsychological evaluation]

in the Life Care Plan” and that other statements quoted from Acosta’s deposition are “again in

conflict with our documented phone conference.” (Id. at 3–4.) He also notes that some of

Defendant’s objections based on Acosta’s testimony were also recommended by Isaza to which

no objection was made. (Id. at 4.) Finally, he states that some of the objected to items from

Graham were “for informational purposes only” and Wolfson clearly noted in his report that

these were not being included in his future cost calculations. (Id.)

       In this case, Wolfson consulted with Plaintiff’s four treating doctors and asked them their

recommendations for future medical treatment based on a more probable than not standard which

was related to the subject accident. (Doc. 26-1 at 1–2.) He summarized their recommendations

on a chart and sent it to them asking that “[i]f there are any changes, denote the changes on this

letter. Once reviewed, please sign and return this form to me.” (Id. at 2.) None of the doctors

returned Wolfson’s letter with changes. (Doc. 26-1 at 2.)

       An expert can rely upon otherwise inadmissible evidence as long as it is of a type
       “reasonably relied upon by experts in the particular field.” Fed. R. Evid. 703. See
       also, Monsanto Co. v David, 516 F.3d 1009, 1015-1016 (5th Cir. 2008) (finding
       that expert could rely upon a report prepared by someone else). The purpose
       allowing experts to rely on another expert’s opinions is that “an expert cannot be
       an expert in all fields, and it is reasonable to expect that experts will rely on the
       opinion of experts in other fields as background material for arriving at an opinion.”
       Concerned Area Residents for the Environ. V. Southview Farm, 834 F. Supp 1422,
       1436 (W.D.N.Y. 1993).



                                                  7
          Case 3:19-cv-00360-JWD-RLB                    Document 31          11/04/20 Page 8 of 9




National Union Fire Ins. Co. v. Smith, No. 11-830, 2014 WL 5794952, at *4 (M.D. La. Nov. 6,

2014) (deGravelles, J.).

         It is therefore appropriate for a life care planner to consult with a plaintiff’s treating

doctors to gather their opinions regarding future medical care. It is appropriate for a life care

planner to incorporate those opinions in his report. As Wolfson notes in his affidavit, this

procedure is “the standard of practice that all certified life care planners are upheld. [sic]” (Doc.

26-1 at 2 (citing the Standards of Practice for Life Care Planners, 3A, 3B, 3C, 4A, 6D, 7B, and

7C attached to his affidavit at Doc. 26-1 at 33–35).)

         With respect to certain treatments listed in Wolfson’s report, there is an alleged conflict

between what Acosta, Jaffarzad and Graham told Wolfson and what they testified to in their

depositions. 1 But as Plaintiff points out in briefing (Doc. 27 at 7–8), and Wolfson notes in his

affidavit (Doc. 26-1 at 3–4), Wolfson did not rely entirely on these three doctors for each of his

projections. Thus, even if Defendant’s objections were meritorious, it would be inappropriate to

exclude Wolfson’s testimony in its entirety. Sheperd v. Willis, No. 18-1091, 2020 WL 5742843,

at *4 (M.D. La. Sept. 25, 2020) (deGravelles, J.).

         But even as to those items of future medical expense where there is a conflict between

what Wolfson swears the doctors told him and what they testified to in their depositions, this is

an issue of fact for the jury to resolve and not a proper basis for exclusion under Daubert. See id.

Defendant is free to cross examine Wolfson on those points in Wolfson’s report it believes

diverge from the doctors’ testimony. “As a general rule, questions relating to the bases and

sources of an expert's opinion affect the weight to be assigned that opinion rather than its



1
  The Court also notes that some Wolfson’s projections are not as clearly contradicted by the doctors’ testimony as
Defendant represents. See, e.g., Graham’s testimony where he attributes half of Plaintiff’s need for future physical
therapy to the fall at Dollar General. (Doc. 23-1 at 7 (quoting Doc. 23-5 at 6–7).)

                                                          8
          Case 3:19-cv-00360-JWD-RLB             Document 31        11/04/20 Page 9 of 9




admissibility and should be left for the jury's consideration.” United States v. 14.38 Acres of

Land, 80 F.3d at 1077 (quoting Viterbo, 826 F.2d at 422); see also Imperial Trading, 2009 WL

2356292, at *3. Furthermore, “[m]atters left for the jury's consideration include the alleged

miscalculations, erroneous assumptions, and inconsistencies that plaintiffs object to.” Imperial

Trading, 2009 WL 2356292, at *3 (citing Southwire Co. v. J.P. Morgan Chase & Co., 528 F.

Supp. 2d 908, 935 (W.D. Wis. 2007)). Here, Defendant's attack goes to the weight, not

admissibility, of Wolfson’s testimony and, no doubt, will be the subject of vigorous cross-

examination by counsel for Defendant which is where the sufficiency of this testimony should

properly be tested.

         For these reasons, the motion is denied. Wolfson states in his affidavit that:

         …a Life Care Plan is a dynamic document, which in this case was published based
         on the best available information as I understood it from the treating physicians. I
         do not intend to testify to the necessity of medical treatment or future medical costs
         if it is indeed the testimony of some of Ms. Smith’s treating physicians that the need
         and medical foundation for these services are somehow unrelated to the fall of
         03/25/18.”

(Doc. 26-1 at 4.) Should Plaintiff choose to issue a revised report based on the testimony of the

physicians, he should do so no later than December 1, 2020. Defendant will have until December

15, 2020 to take the deposition of Dr. Wolfson regarding the revised report.

   IV.      CONCLUSION

         For the foregoing reason, Defendant’s Motion to Exclude Testimony and Other Evidence

Pertaining to the Future Treatment Recommendations Attributed to Dr. Jaffarzad, Dr. Graham,

and Dr. Acosta in the Life Care Plan Prepared by Aaron Wolfson, Ph.D. (Doc. 23) is DENIED.

         Signed in Baton Rouge, Louisiana, on November 4, 2020.


                                              S
                                           JUDGE JOHN W. deGRAVELLES
                                           UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF LOUISIANA
                                                9
